Table of Contents EXHIBIT 23(ii) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-147105 on Form S-8 of our report dated May 29, 2009, relating to the financial statements of the M&I Retirement Program for the year ended December 31, 2008, appearing in this Annual Report on Form 11-K of the M&I Retirement Program for the year ended December 31, 2009. /s/ Deloitte & Touche, LLP Milwaukee, Wisconsin June 22, 2010 - 23 -
